Case: 17-50261      Document: 00514386859         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50261
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          March 14, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee

versus

JULIO CESAR RAMIREZ,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:16-CR-126-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Julio Ramirez pleaded guilty of conspiring to possess with intent to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50261    Document: 00514386859     Page: 2   Date Filed: 03/14/2018


                                 No. 17-50261

distribute 50 grams or more of methamphetamine. The district court sen-
tenced Ramirez within the advisory guideline range to 235 months of im-
prisonment and five years of supervised release. Ramirez appeals the sen-
tence, claiming that the court relied on unreliable co-conspirator statements to
determine the amount of methamphetamine attributable to him through rele-
vant conduct.

      Ramirez has not shown that the court clearly erred in adopting the
finding in the presentence report (“PSR”) that he was responsible for a drug
quantity that resulted in a base offense level of 36 under U.S.S.G.
§ 2D1.1(a)(5). See United States v. Betancourt, 422 F.3d 240, 246 (5th Cir.
2005). The PSR stated that the drug quantity attributable to Ramirez was
based on co-conspirator statements and on drugs that were confiscated by law
enforcement. The PSR had sufficient indicia of reliability to be considered as
evidence, because it was based on information that a case agent obtained from
other members of the drug conspiracy. See United States v. Gomez-Alvarez,
781 F.3d 787, 796 (5th Cir. 2015). Ramirez failed to prove that the information
in the PSR concerning the multi-pound quantities of methamphetamine was
“materially untrue, inaccurate or unreliable.”       United States v. Harris,
702 F.3d 226, 230 (5th Cir. 2012).

      AFFIRMED.




                                       2